Appeal by the defendant from two judgments of the Supreme Court, Queens County (Rubin, J.), both rendered April 5, 1983, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, under indictment No. 929/82, and assault in the first degree, and criminal possession of a weapon in the fourth degree, upon his plea of guilty, under indictment No. 137/83, and imposing sentences.
Appeal from the judgment on indictment No. 137/83 dismissed upon stipulation of the parties.
Judgment on indictment No. 929/82 affirmed.
Based upon all of the evidence adduced at trial, the People disproved the proffered justification defense beyond a reasonable doubt (see, Penal Law § 25.00 [1]; § 35.00; People v Harris, 97 AD2d 594). The defendant’s claim that the trial court delivered an unbalanced "interested witness” charge insofar as it instructed the jury that defendant may be considered an interested witness, but omitted to so charge with respect to the complainant (see, People v Brabham, 77 AD2d 626; People v Srbu, 51 AD2d 978) is unpreserved for our review and, in any event, is without merit. Gibbons, J. P., Weinstein, Lawrence and Eiber, JJ., concur.